Title: To James Madison from Richard Rush, 15 February 1815
From: Rush, Richard
To: Madison, James


        
          Dear sir.
          Washington February 15. 1815.
        
        I cannot refrain from the expression of my most hearty congratulations to you on the auspicious news of peace. It comes, indeed, at a most happy point of time for our interests and our fame. I must be allowed to say, how largely I participate in the just and grateful joy it must bring to all your publick feelings. Your anxious moments, sir, will now be fewer; your labors abridged; your friends, more than ever, gratified; an unmanly opposition more than ever confounded; the nation, in your day, advanced anew in prosperity and glory.
        It is a source of the greatest regret with me, that I cannot, on this happy occasion, be out to mix with the general joy, and have the pleasure to offer, with others, my felicitations to you in person. Though fast, I trust, shaking off the complaints that have lingered in me, I am still commanded by my physician not to venture from the air of warm rooms, until my recovery is more confirmed. It must be permitted to me, then, to indulge in this mode as the subs[t]itute. I pray you, sir, to accept the assurances of my great and cordial attachment and respect.
        
          Richard Rush
        
      